United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4091
                                    ___________

Reginald A. Quinones,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
DaimlerChrysler Corporation,             *
                                         *    [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: January 4, 2007
                                 Filed: January 18, 2007
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Reginald A. Quinones appeals the district court’s1 Fed. R. Civ. P. 12(b)(6)
dismissal of his employment-discrimination action against his former employer,
DaimlerChrysler Corporation. Upon de novo review, see Springdale Educ. Ass’n v.
Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude that the district
court’s dismissal was appropriate. Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.